CONSENT AND AMENDMENT AGREEMENT

     This Consent and Amendment Agreement (the “Agreement”), dated as of May
____, 2008, is by and among Universal Energy Corp., a Delaware corporation (the
“Company”) and the investors signatory hereto (each, a “Buyer” and collectively,
the “Buyers”).

     WHEREAS, pursuant to a Securities Purchase Agreement dated November 26,
2007 among the Company and the Buyers (the “November 2007 SPA”), the Buyers (the
“November 2007 Buyers”) were issued debentures and warrants in the individual
amounts set forth below such November 2007 Buyer’s name on the signature pages
to the November 2007 SPA;

     WHEREAS, pursuant to the November 2007 SPA each November 2007 Buyer
purchased the aggregate principal amount of the Company’s unsecured Convertible
8% Debentures due October 31, 2009 (the “November 2007 Debentures”) and
associated “D” Warrants, “E” Warrants, “F” Warrants, and “G” Warrants
(collectively the “November 2007 Warrants”) set forth in the Schedule of Buyers
to the November 2007 SPA.

     WHEREAS, the Company is proposing to enter into a Securities Purchase
Agreement to be dated on or about May 30, 2008 (the “May 2008 SPA”) relating to
the purchase of up to a maximum aggregate Purchase Price (as defined in the May
2008 SPA) of $2,000,000 of the Company’s Unsecured Convertible 8% Debentures due
April 30, 2010, on the terms and conditions set forth in the May 2008 SPA (the
“May 2008 Debentures”). Each Buyer who is party to the May 2008 SPA is herein
sometimes referred to as a “May 2008 Buyer”.

     WHEREAS, the May 2008 Debentures will be convertible into shares of the
Company’s common stock at a price per share equal to the lesser of (i) $0.25 or
(ii) 80% of the average of the three (3) lowest closing bid prices of the Common
Stock as defined in the May 2008 Debentures over the twenty (20) Trading Day
period ending on the Trading Day immediately preceding the applicable Conversion
Date; and, otherwise contain terms and conditions substantially similar to the
November 2007 Debentures;

     WHEREAS, pursuant to the May 2008 SPA the May 2008 Buyers collectively will
receive warrants to purchase up to an aggregate of 12,000,000 shares of the
Company’s Common Stock at a price of $0.25 per share;

     WHEREAS, the Company has heretofore entered into Securities Purchase
Agreement dated September 10, 2007 (the “September 2007 SPA”) among the Company
and each of the buyers listed in the Schedule of Buyers to the September 2007
SPA (collectively, the “September 2007 Buyers,” and individually, a “September
2007 Buyer”), pursuant to which each September 2007 Buyer purchased the
aggregate principal amount of the Company’s unsecured Convertible 8% Debentures
due August 30, 2009 (the “September 2007 Debentures”) and associated Warrants
(the “September 2007 Warrants”) set forth in the Schedule of Buyers to the
September 2007 SPA;

     WHEREAS, simultaneously with the consummation of the transactions
contemplated by the May 2008 SPA the Company intends to amend (the “2008
Amendments to the September

1

--------------------------------------------------------------------------------

2007 Financing”) by agreement of even date herewith (the “2008 Agreement
Amending the September 2007 Financing”) certain of the “Transaction Documents,”
as defined in September 2007 SPA (collectively, herein referred to as the
“September 2007 Transaction Documents”), including the September 2007 Debentures
and the September 2007 Warrants;

     WHEREAS, simultaneously with the consummation of the transactions
contemplated by the May 2008 SPA and the 2008 Agreement Amending the September
2007 Financing, the parties hereto also wish to amend certain terms of the
Transaction Documents, as defined in the November 2007 SPA (collectively herein
referred to as the “November 2007 Transaction Documents”).

     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Buyers and the Company agree as follows:



ARTICLE I
DEFINITIONS




     Capitalized terms not defined in this Agreement shall have the meanings
ascribed to such terms in the November 2007 SPA.

ARTICLE II

AMENDMENTS AND OTHER AGREEMENTS

Section 2.1 Amendment of the November 2007 Debentures

     The November 2007 Debentures, simultaneously with and subject to the
consummation of the transaction contemplated by the May 2008 SPA and the 2008
Agreement Amending the September 2007 Financing, are amended by:

(a) deleting Section 3(b) thereof and substituting the following in lieu
thereof:

“(b) Conversion Price. The "Conversion Price" shall initially equal the lesser
of (i) $0.25 (subject to resets and adjustments pursuant to the terms of this
Debenture and subject to equitable adjustments for stock splits, stock dividends
or rights offerings by the Company relating to the Company's securities or the
securities of any Subsidiary of the Company, combinations, recapitalization,
reclassifications, extraordinary distributions and similar events) (the “Fixed
Conversion Price”) or (ii) 80% of the average of the three (3) lowest Closing
Bid Prices of the Common Stock over the twenty (20) Trading Day period ending on
the Trading Day immediately preceding the applicable Conversion Date”;

     (b) changing the references to the “Closing Date” in Section 10 (c) of the
November 2007 Debentures with respect to the filing of any registration
statements required to be filed by the Company to the date of this Agreement;
and

2

--------------------------------------------------------------------------------

     (c) deleting Sections 6(c) and (d) of and Schedule 6(c) to the November
2007 Debenture and by deleting therefore references to “Milestones”, “Milestones
Adjustment Price”, “Milestones Adjustment Notice”, “Milestone Date”, “Milestone
Period”, “Milestone Failure”, “Milestone Events”.

Section 2.2 Amendment to the Exercise Price of the November 2007 Warrants

     The November 2007 Warrants, simultaneously with and subject to the
consummation of the transaction contemplated by the May 2008 SPA and the 2008
Agreement Amending the September 2007 Financing, are amended as follows:

     (a) the Exercise Price (as defined in, and in accordance with the terms of,
the November 2007 Warrants) is reduced to $0.25 per share (subject to reset and
adjustments pursuant to the terms of this Warrant and subject to equitable
adjustments for stock splits, stock dividends or rights offerings by the Company
relating to the Company’s securities or the securities of any Subsidiary of the
Company, combinations, recapitalization, reclassification, extraordinary
distributions and similar events); and

     (b) Sections 5(g) and 5(h) are deleted in their entirety, and any
references in the November 2007 Warrants to “Milestone Failure” and any other
“milestones” references are deleted.

Section 2.3 Amended and Restated Registration Rights Agreement

     Simultaneously with and subject to the consummation of the transactions
contemplated by the May 2008 SPA and the 2008 Agreement Amending the September
2007 Financing, the Registration Rights Agreement delivered pursuant to, and as
defined in, the November 2007 SPA, are amended and restated in the form attached
hereto as Exhibit A.

Section 2.4 Definition of Exempt Issuance in the November 2007 SPA

     The November 2007 SPA, simultaneously with and subject to the consummation
of the transactions contemplated by the May 2008 SPA and the 2008 Agreement
Amending the September 2007 Financing, is amended:

(a)      by amending the definition of “Exempt Issuance” by adding the following
subsections:  

“(e) securities issuable (i) pursuant to the Securities Purchase Agreement dated
September 10, 2007 by and among the Company and the buyers who are signatories
thereto (the “September 2007 SPA”) and upon conversion of the debentures or
exercise of the warrants issued pursuant to the September 2007 SPA
(collectively, the “September 2007 Securities”), (ii) pursuant to the Securities
Purchase Agreement dated on or about May 30, 2008 by and among the Company and
the buyers who are signatories thereto (the “May 2008 SPA”) and upon

3

--------------------------------------------------------------------------------

conversion of the debentures or exercise of the warrants issued pursuant to the
May 2008 SPA (collectively, the “May 2008 Securities”), and (iii) upon
conversion of the Debentures or exercise of the Warrants issued pursuant to this
Agreement (the “November 2007 Securities”). Collectively, the September 2007
Securities, the November 2007 Securities and the May 2008 Securities are
referred to as the “Permitted Variable Equity Securities”);(f) any Common Stock
issued or issuable in connection with a fixed price offering provided that the
price at which such Common Stock is issued is greater than the Initial
Conversion Price (as defined in the Debentures) as adjusted in accordance with
the terms of the Debentures”;

     (b) by amending the last sentence of the definition of “Exempt Issuance” to
read as follows:

     “Notwithstanding anything to the contrary herein, except for the Permitted
Variable Equity Securities, no issuance of Variable Equity Securities shall be
an Exempt Issuance.”; and

     (c) by deleting Section 4(r) thereof in its entirety and substituting the
following in lieu thereof:

“(r) Additional Registration Statements. Except for the filing of a registration
statement on Form S-8 for Approved Stock Plans (as defined in the Debentures)
and as required in order to satisfy the Company’s obligations in connection with
the Securities Purchase Agreement dated September 10, 2007 by and among the
Company and the other signatories thereto and the Securities Purchase Agreement
dated May 2008 by and among the Company and the other signatories who are
parties thereto, until such time that all of the Conversion Shares and Warrant
Shares can be sold under a registration statement declared effective by the SEC,
the Company will not file a registration statement under the 1933 Act relating
to securities that are not the Securities without the prior written consent of
the Buyers.



Section 2.5






Conditions to Buyers Obligations




     The respective obligations of the Buyers hereunder are subject to the
following conditions being met:

     (a) the Company shall have consummated the transactions contemplated by the
May 2008 SPA and the 2008 Amendments to the September 2007 Financing ; and

(b) all Buyers shall have agreed to the terms and conditions of this



Agreement.




4

--------------------------------------------------------------------------------



ARTICLE III
CONSENT AND WAIVER






  3.1 Consent




     In order to permit the Company and each of the Buyers to enter into and
consummate the transactions contemplated by the May 2008 SPA, and to effect and
consummate the 2008 Amendments to the September 2007 Financing, each Buyer,
severally and not jointly, by its execution and delivery of this Agreement
consents to the Company’s execution and delivery of the May 2008 SPA and the
2008 Agreement Amending the September 2007 Financing and the consummation of the
transactions contemplated by the May 2008 SPA and the September 2007 SPA and
agrees that anything in the November 2007 SPA or the November 2007 Transaction
Documents to the contrary notwithstanding, the delivery and execution of the May
2008 SPA and the 2008 Agreement Amending the September 2007 Financing by the
Company and the consummation of the transactions contemplated thereby, by the
Company, will not and do not:

     (a) constitute a breach of any of the Company’s representations, warranties
or covenants, including, but not limited to, any such representations,
warranties or covenants purporting to impose restrictions or limitations on the
Company’s ability to effect any additional financings, regardless of form of any
such financings, set forth in any of the November 2007 SPA or the September 2007
Transaction Documents; or

     (b) trigger, or give rise to any rights under, any of the anti-dilution,
re-pricing or share adjustment provisions set forth in any of the November 2007
Transaction Documents requiring the Company, except as set forth herein, to
reset or modify the Conversion Price of the Debentures or exercise price of the
Warrants or the number of Warrants; or

     (c) give rise to any right on the part of any Buyer otherwise to
participate in the May 2008 SPA including, but not limited to any rights arising
under Sections 4(d)(iv) and 4(d)(v) of the November 2007 SPA.



  3.2. Conditions to Consent and Waiver




     Notwithstanding the above, this waiver by the Buyers is contingent upon the
May 2008 Debentures being (i) junior and subordinate to the November 2007
Debentures and (ii) unsecured and being entitled to no security interest in any
property of the Company or its subsidiaries.



  3.3 Waiver of Defaults




     The undersigned Buyer hereby acknowledges that there exist no defaults by
the Company under the November 2007 SPA or the collateral documents, including
but not limited to Sections 6 (c) and 10 (c) of the November 2007 Debenture, as
of the date hereof and to the extent such defaults may have existed such
defaults are hereby waived.

5

--------------------------------------------------------------------------------

     Except to the extent of the foregoing waiver of defaults, the November 2007
Buyers reserve all rights and remedies under the November 2007 Transaction
Documents as amended by this agreement, including but not limited to any
defaults which occur after the date hereof.



  3.4. Acknowledgement




All parties to this Agreement acknowledge, affirm and understand that the
September 2007 Debentures are senior secured securities and there is nothing in
this Agreement that changes or otherwise alters said senior secured status, and
confirms that the November 2007 Debentures represent and the May 2008 Debentures
will represent, unsecured obligations of the Company.

3.5. Agreement and Acknowledgment Regarding Rule 144 Tacking Periods

     It is intended, understood and acknowledged by the Company and the Buyers
that the Rule 144 holding period for the shares issuable upon conversion of the
November 2007 Debentures, as amended hereby, and for the shares issuable upon
the cashless exercise of the November 2007 Warrants, as amended hereby,
respectively, shall be deemed to have commenced on the date of the initial
issuance of each such debenture and warrants, respectively, notwithstanding the
amendments to the conversion price of such debenture and to the exercise prices
of such warrants pursuant to this Agreement.



ARTICLE IV
REPRESENTATIONS AND WARRANTIES




Section 4.1 Representations and Warranties of the Company

     The Company hereby represents and warrants to the Buyers that as of the
date of its execution of this Agreement:



  (a) Authorization; Enforcement




     The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder and thereunder. The execution and
delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of such Company and no further action is required by such
Company, its board of directors or its stockholders in connection therewith.
This Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

6

--------------------------------------------------------------------------------



  (b) No Conflicts




     The execution, delivery and performance of this Agreement by the Company
and the consummation by the Company of the transactions contemplated hereby do
not and will not: (i) conflict with or violate any provision of the Company’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any lien upon any of the properties or assets of the Company,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
agreement, credit facility, debt or other material instrument (evidencing
Company debt or otherwise) or other material understanding to which the Company
is a party or by which any property or asset of the Company is bound or
affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.

(c) Other Representations, Warranties and Covenants

      Except as set forth on Schedule 3(c), the Company hereby represents and
warrants to each Buyer that the Company’s representations and warranties set
forth in the November 2007 SPA are true and correct as of the date hereof in all
material respects.

Section 4.2 Representations and Warranties of the Buyers

     The Buyer hereby makes the representations and warranties set forth below
to the Company that as of the date of its execution of this Agreement:

     (a) Due Authorization. Such Buyer represents and warrants that (i) the
execution and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by such Buyer and constitutes the valid and binding obligation of such
Buyer, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.



ARTICLE V
MISCELLANEOUS






Section 5.1






Notices




7

--------------------------------------------------------------------------------

     Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be made in accordance with the
provisions of the November 2007 SPA.



Section 5.2






Survival




      All warranties and representations (as of the date such warranties and
representations were made) made herein or in any certificate or other instrument
delivered by it or on its behalf under this Agreement shall be considered to
have been relied upon by the parties hereto and shall survive the transactions
contemplated hereby. This Agreement shall inure to the benefit of and be binding
upon the successors and permitted assigns of each of the parties; provided
however that no party may assign this Agreement or the obligations and rights of
such party hereunder without the prior written consent of the other parties
hereto.



Section 5.3






Counterparts; Signatures By Facsimile




      This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
This Agreement, once executed by a party, may be delivered to the other party
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.



Section 5.4






Severability




     If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.



Section 5.5






Filing of Form 8-K




     Within 4 Trading Days of the date hereof, the Company shall issue a Current
Report on Form 8-K, reasonably acceptable to each Buyer disclosing the material
terms of the transactions contemplated hereby, which shall include this
Agreement, and the schedules hereto, as an attachment thereto.



Section 5.6






Entire Agreement




     The Agreement, together with the exhibits and schedules thereto, contain
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules.



Section 5.7






Construction




     The headings herein are for convenience only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof. The language used in this

8

--------------------------------------------------------------------------------

Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

Section 5.8 Independent Nature of Buyers’ Obligations and Rights

     The obligations of each Buyer hereunder are several and not joint with the
obligations of any other Buyers hereunder, and no Buyer shall be responsible in
any way for the performance of the obligations of any other Buyer hereunder.
Nothing contained herein or in any other agreement or document delivered at any
closing, and no action taken by any Buyer pursuant hereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Buyer shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Buyer to be joined as an
additional party in any proceeding for such purpose.



Section 5.9






Termination




      This Agreement may be terminated by any Buyer, as to such Buyer’s
obligations hereunder, by written notice to the other parties, if the
transactions contemplated by the May 2008 SPA and the 2008 Agreement Amending
the September 2007 Financing have not been consummated on or before June 16,
2008.



Section 5.10






Fees and Expenses




     Except as expressly set forth herein, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities.



Section 5.11






Further Assurances




     Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.



Section 5.12






No Strict Construction




9

--------------------------------------------------------------------------------

     The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.



Section 5.13






Effect on November 2007 SPA




     The foregoing consents and waivers are given solely in respect of the
transactions described herein. Except as expressly set forth herein, all of the
terms and conditions of the Transaction Documents shall continue in full force
and effect after the execution of this Agreement, and shall not be in any way
changed, modified or superseded by the terms set forth herein.



Section 5.14






Governing Law




     All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be determined pursuant to the Governing
Law provision of the November 2007 SPA.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.



UNIVERSAL ENERGY CORP.






By:

Name:

Title:




[BUYER SIGNATURE PAGES COMMENCE ON THE NEXT PAGE]

10

--------------------------------------------------------------------------------

BUYER SIGNATURE PAGES TO

UNIVERSAL ENERGY CORP. AGREEMENT DATED MAY <> 2008

     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

Name of Buyer:
_____________________________________________________________

Signature of Authorized Signatory of Buyer:
______________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Buyer:
_______________________________________________________



Address for Notice of Buyer:




11

--------------------------------------------------------------------------------